per CURIAM:
Recurre el Administrador del Fondo del Seguro del Estado (en lo sucesivo designado como el Fondo), en 7 de diciembre de 1971, de la resolución de la Comisión Industrial que determinó que el Dr. Otero López “. . . era un empleado protegido por la Ley de Compensaciones por acci-dentes del trabajo ... y se Ordena al Administrador del Fondo ... le otorgue a este obrero la máxima protección de la ley.”
Apunta el recurrente que en la fecha del accidente en que se lesionó el referido galeno, éste era un contratista indepen-diente y no un obrero o empleado del Fondo y que el alegado accidente no era uno de los protegidos por la referida ley pues *7el accidente no provino de un acto o función inherente a su trabajo o empleo o en el curso de éste y como consecuencia del mismo (11 L.P.R.A. see. 2), toda vez que ocurrió con motivo de una llamada telefónica en la residencia del lesionado y . . nada tenía que ver con la prestación de asistencia médica en su propio Dispensario en Manatí, Puerto Rico, a los lesio-nados del Pondo del Seguro del Estado.”
Los hechos del caso, según se desprenden de la resolución de la Comisión Industrial, se resumen así:
El lesionado era un médico cirujano. Tenía su consultorio-dispensario particular en una propiedad que había alquilado y por la cual pagaba $50 mensuales, en la Calle McKinley Núm. 50 de Manatí, donde él pagaba por los servicios' de luz y agua allí consumidos. El sueldo de su secretaria lo pagaba él. Allí también trabajaba su hija Ángeles Otero Ramos, el sueldo de la cual lo pagaba así mismo el lesionado. Hubo prueba de que el lesionado mantenía en vigor, como patrono, una póliza expedida por el Pondo la cual cubría los empleados de su consultorio-dispensario. En este establecimiento, el lesionado atendía pacientes particulares a quienes le cobraba y, además, allí prestaba servicios a pacientes “. . . del Pondo del Seguro del Estado y a pacientes privados.” Rendía sus servicios al Pondo mediante contrato bajo el cual recibía una remunera-ción de $500 mensuales. Había rendido servicios al Pondo desde el 1917.
El día 4 de febrero de 1969, el lesionado “. . . recibió una llamada del Alcalde de Manatí [a eso de la una de la tarde] para que fuera a atender un empleado que se había lesionado.” Testificó el Dr. Otero López ante la Comisión que “. . . como médico del Pondo del Estado tenía la obligación de atender el obrero lesionado.” Una nieta del lesionado recibió la llamada, la pasó a su mamá y ésta al lesionado quien estaba en el baño. Al salir del baño, resbaló en algo húmedo, y cayó de costado, fracturándose la cadera izquierda.
*8El Alcalde de Manatí testificó que en el referido día, a eso de las 12:30 P.M., un obrero cayó de un camión y quedó inconsciente. Al notificársele esto, llamó al Dr. Otero López a su casa y después fue a ver al obrero. Testificó que en una declaración jurada prestada por él al Fondo, informó que “. . . el obrero después que volvió en sí, no quiso ir a ver a nadie y dijo que se encontraba bien de todo . . . que luego que el obrero volvió en sí, después de quince minutos siguió traba-jando sin asistencia médica.” El propio obrero confirmó en su testimonio lo relacionado por el alcalde en dicha declaración jurada.
La lesión sufrida por el Dr. Otero López en el referido accidente requirió que permaneciese recluido en el Hospital Pavía varios meses. De los récords del Fondo aparece que la póliza que cubría el consultorio del Dr. Otero López no se renovó a partir del 30 de junio de 1969 debido a que el lesionado cerró dicho consultorio y se retiró por motivo de edad y salud.
En 8 de diciembre de 1969, la Sra. Ángeles Otero Ramos, hija del lesionado, dirigió una comunicación al Fondo solici-tando se investigase y determinase si el accidente sufrido por su padre, relacionado en dicha comunicación “... está cubierto por la ley.” En 2 de septiembre de 1970, el Administrador del Fondo denegó la reclamación por ser el Dr. Otero López un contratista independiente y, además, porque el accidente no estaba cubierto por la ley. La Comisión revocó esta determina-ción en 24 de agosto de 1971. La reconsideración de la misma fue denegada en 5 de noviembre de 1971 y esta última resolu-ción fue notificada a las partes el 23 de dicho mes y año.
Con respecto a cuándo es una persona un contratista independiente, dijimos en Sierra Berdecía v. Pedro A. Pizá, Inc., 86 D.P.R. 447, 455 (1962), que:
“Los factores principales que los tribunales han considerado importantes para determinar si se trata de un empleado o de un contratista independiente son, sin pretender enumerarlos todos, *9los siguientes: 1 — naturaleza, extensión y grado de control por parte del principal; 2 — el grado de iniciativa o juicio que des-pliega el vendedor en sus gestiones; 3 — la inversión que hace el vendedor en equipo y facilidades para poder realizar la labor, y si para ello es necesario establecer una organización de negocios independiente; y 4 — posibilidad de ganancias o pérdidas en las operaciones de venta.”
Dijimos en Mariani v. Christy, 73 D.P.R. 782, 798, (1952), que:
“El criterio más importante se refiere al control que se pueda reservar al patrono sobre el trabajo. Independientemente de si se ejercita o no, lo importante es la existencia del derecho o la autoridad. para intervenir o controlar, que convertiría la otra persona en empleado y no en contratista independiente, al igual que es importante determinar si las instrucciones dadas tendrían que ser obedecidas. Ese mismo control puede ser ejercitado en distintas formas, y la relación entre las partes se podría deter-minar por la forma en que se ejercite ese control a la luz de las circunstancias de cada caso. Si se controlan los medios y la manera de hacer el trabajo, la persona a cargo de la labor sería un empleado y surgiría la relación de contratista independiente cuando la persona que haga el trabajo está sometida a la voluntad del patrono solamente en cuanto al resultado pero no en cuanto a los medios y manera de cumplimentarlo. La retención por el dueño del derecho de inspeccionar y supervisar es compatible con el status de contratista independiente. El control de los traba-jadores que realizan el trabajo manual es un elemento impor-tante, pero si el dueño se reserva el derecho para despedir a los empleados de un supuesto contratista, ello implica que este último no es independiente. Además, es importante determinar si el dueño suministra los trabajadores y el equipo para hacer el trabajo, aunque ello no es decisivo. En cuanto al pago surge la relación de contratista independiente cuando el contratista se obliga a hacer el trabajo en su totalidad a base de una suma específica, y cuando su remuneráción se computa con referencia a la cantidad de trabajo realizado por él. Sin embargo, el hecho de que el pago se verifique sobre la base de cantidad de trabajo no implica de por sí que exista la relación de contratista inde-pendiente cuando el resto de la evidencia demuestra que la persona utilizada es un empleado. La identidad de la persona que *10paga los empleados es una circunstancia a ser considerada, aunque no se puedé ignorar la posibilidad de que una persona haga los pagos a los fines de obtener un reembolso posterior. Otro elemento importante se refiere al poder de terminar el con-trato en cualquier momento ya que de existir tal poder la persona utilizada no sería un contratista independiente. También es posible que una persona sea un contratista independiente para ciertos fines y que al mismo tiempo sea un empleado de la otra persona para otros fines, y la decisión dependería en cuanto a cuál sería la situación en el momento en que se produce el daño.”
Véase, además, Nazario v. Vélez, 97 D.P.R. 458 (1969), en el cual se recopila nuestra jurisprudencia sobre la aplicación del concepto del contratista independiente en el derecho con-cerniente a compensación por accidentes del trabajo.
La prueba aducida en este caso establece que el Dr. Otero López:
1. — Rendía servicios al Pondo bajo un contrato por virtud del cual el Pondo le pagaba $500 mensuales por tales servicios.
2. — Dichos servicios consistían en prestar asistencia médica a obreros cubiertos por el Pondo.
3. — Tales servicios se prestaban en el consultorio-dispen-sario establecido en Manatí por el Dr. Otero López, quien pagaba (a) los gastos del mismo, y (b) los empleados que él escogía para asistirlo en dicho establecimiento.
4. — En ese consultorio se trataban pacientes particulares en adición a los obreros cubiertos por el Pondo.
5. — No aparece que el Pondo interviniese o controlase en forma alguna los medios y manera de prestar tales servicios; ni que controlase a las personas empleadas por el Dr. Otero López en su consultorio en el trabajo que allí realizaban; ni que se hubiera reservado el Pondo el derecho de despedirlos; ni que el Pondo le suministrase al Dr. Otero López empleados y equipo para prestar sus servicios en su consultorio-dispen-sario.
*116. — La operación del consultorio-dispensario aparecía cu-bierta por una póliza expedida por el Fondo bajo la cual aparecía el Dr. Otero López como un patrono de las personas empleadas por él en el referido consultorio-dispensario.
En vista de las circunstancias previamente relacionadas no se puede sostener la conclusión de que el Dr. Otero López era un “empleado” al servicio del Fondo tal y como se define en la ley (11 L.P.R.A. see. 39).
De lo expuesto, concluimos que se debe revocar la resolu-ción de la Comisión Industrial 'previamente relacionada y ordenar a dicha Comisión que dicte otra confirmando la reso-lución del Administrador del Fondo del Seguro del Estado.